EXHIBIT 10.27

 

THIS AGREEMENT made as of the 27th day of June, 2003.

 

BY AND BETWEEN:

 

QUANTUM FUEL SYSTEMS TECHNOLOGIES WORLDWIDE, INC.,

a body corporate organized and existing under

the laws of the State of Delaware, U.S.A.

(hereinafter referred to as “Quantum”)

 

-and-

 

ENBRIDGE INC.,

a body corporate organized and existing under

the federal laws of Canada

(hereinafter referred to as “Enbridge”)

 

 

ASSUMPTION AGREEMENT

 

WHEREAS:

 

  A.   Global and Enbridge previously entered into a written Joint Development
Agreement as of July 31, 2000, a copy of which is attached hereto as Schedule
“A” (hereinafter referred to as the “Joint Development Agreement”);

 

  B.   Pursuant to a written subscription agreement dated July 31, 2000 (the
“Subscription Agreement”), Enbridge acquired One Million (1,000,000) Cumulative
Redeemable Convertible Preferred Shares, Series 2, of Global (the “Preferred
Shares”);

 

  C.   Pursuant to a written Combination Agreement made between Quantum and
Global as of April 8, 2003 (the “Combination Agreement”), Quantum has agreed to
acquire all of the outstanding common shares of Global by way of a plan of
arrangement;

 

  D.   Notwithstanding the Combination Agreement, Enbridge shall continue to
hold the Preferred Shares;

 

  E.   Pursuant to the Put Agreement, Enbridge has been granted an option by
Quantum entitling Enbridge to require Quantum to purchase the Preferred Shares)
for cash in a sum equal to Fifteen Million ($15,000,000.00) Dollars in lawful
currency of Canada plus any accrued and unpaid dividends to the effective date
of closing of the Put as set forth in further detail in the Put



--------------------------------------------------------------------------------

      Agreement;

 

  F.   The Parties hereto have agreed that Quantum shall assume the obligations
of Global to Enbridge pursuant to the Joint Development Agreement as of the
Effective Date hereof and shall be bound by the terms and conditions of the
Joint Development Agreement as further set forth in this Agreement;

 

  G.   Quantum has agreed, in addition to its agreement to assume the said
obligations as set forth herein, to enter into further covenants and agreements
with respect to the funding, financing and commercialization of the subject
matter of the Joint Development Agreement; and

 

  H.   The covenants of Enbridge and Global contained in the Joint Development
Agreement shall continue, save and except as varied herein, in full force and
effect without release or novation.

 

NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged by each of the Parties hereto, each hereby
covenants, agrees and declares as follows:

 

 

ARTICLE 1

DEFINITIONS

 

1.1   Unless otherwise stated, all terms used in this Agreement shall have the
same meaning as in the Joint Development Agreement.

 

1.2   In this Agreement, the following terms shall have the following meanings:

 

1.2.1   “Agreement” and “this Agreement” shall mean this Agreement made between
Quantum and Enbridge;

 

1.2.2   The “Effective Date” means the date that the articles of arrangement of
Global are filed, as contemplated in the Combination Agreement;

 

1.2.3   “Enbridge” means Enbridge Inc., a body corporate organized and existing
under the federal laws of Canada;

 

1.2.4   The “Expenditure Period” means the first Two (2) years of the term of
this Agreement, commencing on the Effective Date;

 

1.2.5   “Global” means Global Thermoelectric Inc., a body corporate organized
and existing under the laws of the Province of Alberta, Canada;

 

1.2.6   The “Joint Development Agreement” means the Joint Development Agreement
made by and between Enbridge and Global as of July 31, 2000 and amended as of
March 13, 2003, a copy of which is attached hereto as Schedule “A”;



--------------------------------------------------------------------------------

1.2.7   The “Obligations” means all of the obligations of Global to Enbridge
pursuant to the Joint Development Agreement;

 

1.2.8   The “Parties” means Enbridge and Quantum and “Party” means any one of
the foregoing Parties;

 

1.2.9   The “Put” has the same meaning as in the Put Agreement;

 

1.2.10   The “Put Agreement” means the written Share Put and Dividend Guarantee
Agreement of even date herewith, wherein Quantum granted to Enbridge an option
entitling Enbridge to require Quantum to purchase the Preferred Shares for cash
in a sum equal to Fifteen Million ($15,000,000.00) Dollars in lawful currency of
Canada plus any accrued and unpaid dividends to the effective date of closing of
the Put as set forth in further detail in the Put Agreement;

 

1.2.11   “Quantum” means Quantum Fuel Systems Technologies Worldwide, Inc., a
body corporate organized and existing under the laws of the State of Delaware,
U.S.A.;

 

1.2.12   “SOFC”, for greater certainty, has the same meaning as in the Joint
Development Agreement; and,

 

1.2.13   “Term” has the meaning set forth in Article 5 of this Agreement.

 

1.3   All references to money in this Agreement are in Canadian funds.

 

 

ARTICLE 2

OBLIGATIONS ASSUMED BY QUANTUM

 

2.1   Quantum hereby assumes and will fulfill and perform the obligations of
Global to Enbridge, and shall have the rights of Global as set forth in the
Joint Development Agreement, provided, for greater certainty, that the
obligations assumed by Quantum in no way affect or restrict the existing
business or rights of Quantum outside of the commercialization of SOFC systems
and technology.

 

 

ARTICLE 3

JOINT DEVELOPMENT AGREEMENT

 

3.1   Except as expressly set forth herein, nothing contained in this Agreement
shall terminate, waive, modify, vary or otherwise affect the obligations of
Enbridge to Global or Global to Enbridge pursuant to the Joint Development
Agreement and Enbridge shall have the same obligations to Quantumhereunder as it
does to Global pursuant to the Joint Development Agreement. Performance by
Quantum of the obligations of Global assumed hereunder shall satisfy Global’s
obligations to so perform.



--------------------------------------------------------------------------------

3.2   Except as expressly set forth herein, the rights of Enbridge as set forth
in the Joint Development Agreement shall continue in full force and effect.

 

 

ARTICLE 4

FURTHER OBLIGATIONS OF QUANTUM

 

4.1   During each period of Twelve (12) months of the Expenditure Period,
Quantum will expend a minimum of Six Million ($6,000,000.00) Dollars on
development and commercialization of SOFC systems and technology as provided in
greater detail in the Joint Development Agreement, such funds to be applied to
and invested in the costs of research and development and further to operating
expenses related to such research and development.

 

4.2   During the Term of this Agreement, Quantum will use reasonable commercial
efforts to obtain and provide funding for the commercialization of SOFC systems
and technology.

 

4.3   During the Term of this Agreement, Quantum will use reasonable commercial
efforts to attempt to obtain and secure additional funding by way of investment
from both Canadian and U.S. sources of such funding, including but not limited
to government and scientific research incentive programs.

 

 

ARTICLE 5

TERM AND TERMINATION

 

5.1   This Agreement shall be effective as of the Effective Date and shall
continue in force until terminated. This Agreement shall be of no force and
effect in the event the Combination Agreement is terminated prior to the
Effective Date.

 

5.2   This Agreement shall terminate in any event upon the termination of the
Joint Development Agreement.

 

5.3   Quantum shall have the same rights to terminate this Agreement as stated
with respect to Global in the Joint Development Agreement.

 

5.4   In the event that the Put is exercised by Enbridge, or expires pursuant to
the terms of the Put Agreement, this Agreement shall immediately terminate.



--------------------------------------------------------------------------------

ARTICLE 6

GENERAL MATTERS

 

6.1   Any term, condition or provision of this Agreement which is deemed to be,
void, prohibited or unenforceable shall be severable from this Agreement, and
shall be ineffective to the extent of such avoidance, prohibition or
unenforceability without in any way invalidating the remaining terms, conditions
and provisions hereof.

 

6.2   If at any time any Party shall be in default of any of its covenants or
agreements contained in or arising out of this Agreement, any remedy which may
be available to any other Party by virtue of any provision contained in this
Agreement and as a consequence of such default shall be in addition to and not
by way of substitution for any statutory or common law remedy which may also be
available and all such remedies may be enforced either successively or
concurrently.

 

6.3   Neither the granting of any time or other indulgence to any Party hereto
nor the failure of any Party to insist upon the strict performance of any
covenant, term, or condition of this Agreement or to enforce its rights
hereunder shall be construed as a waiver of its rights or remedies hereunder and
the same shall continue in full force and effect.

 

6.4   Each Party hereto will promptly and duly execute and deliver to each
remaining Party such further documents and assurances and take such further
action as such remaining Party may from time to time reasonably request in order
to more effectively carry out the intent and purpose of this Agreement and to
establish and protect the rights and remedies created or intended to be created
hereby.

 

6.5   Any notice or other writing required or permitted to be given hereunder or
for the purposes hereof to any Party shall be sufficiently given if delivered
personally or by facsimile to such Party:

 

  (a)   in the case of a notice to Enbridge at:

 

      30th Floor, 425 – 1st Street S.W.

      Calgary, Alberta

      T2P 3L8

      Attention:    Al Monaco, Vice President, Planning & Development

      Facsimile:    (403) 231-5782

 

  (b)   in the case of a notice to Quantum at:

 

      17872 Cartwright Road

      Irvine, California 92614

      U.S.A.



--------------------------------------------------------------------------------

      Attention:    Alan P. Niedzwiecki, Chief Executive Officer

      Facsimile:    (949) 474-3086

 

    or at such other address as the Party to whom such writing is to be given
shall have last notified the Party giving the same in the manner provided in
this Section 6.5. Any notice delivered, including any notice provided by
facsimile, to the Party to whom it is addressed hereinbefore shall be deemed to
have been given and received on the day it is so delivered at such address,
provided that if the notice is delivered after 5:00 p.m. (local time) or if such
day is not a Business Day then the notice shall be deemed to have been given and
received on the Business Day next following such day.

 

6.6   No change or modification to this Agreement shall be valid unless it shall
be in writing and signed by all Parties hereto.

 

6.7   This Agreement shall be construed and enforced in accordance with, and the
rights of the Parties hereto shall be governed by, the laws of the Province of
Alberta and the federal laws of Canada applicable therein excluding any
conflicts of law, rule or principle which might refer such construction to the
laws of another jurisdiction. Each of the Parties hereto hereby irrevocably
attorns to the jurisdiction of the courts in the Province of Alberta.

 

6.8   Time shall be of the essence of this Agreement.

 

6.9   This Agreement supersedes all other agreements between the Parties hereto
relating to the subject matter hereof and constitutes the entire agreement
between the Parties as to such subject matter, it being agreed and understood
that other agreements between the Parties have been or will be executed. There
are no statements, representations, warranties, undertakings or agreements,
written or oral, express or implied, between the Parties hereto with respect to
the subject matter hereof except as herein set forth.

 

6.10   None of the Parties hereto may assign this Agreement or any of its rights
or obligations hereunder without the prior written consent of each remaining
Party, which consent may be unreasonably withheld or delayed.

 

6.11   This Agreement and everything herein contained shall enure to the benefit
of and be binding upon the Parties together with their personal representatives,
successors and permitted assigns.

 

6.12   This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument. It shall not be necessary that any single counterpart
hereof be executed by all Parties to this Agreement so long as at least one
counterpart is executed by each such Party. For the purposes of this Agreement
any person who has acknowledged in writing that he has signed a counterpart of
this Agreement shall be conclusively deemed to have executed same.



--------------------------------------------------------------------------------

6.13   This Agreement shall be deemed to be validly executed and delivered by a
Party when a copy thereof has been executed by that Party and transmitted by
facsimile to each of the remaining Parties. A Party delivering this Agreement or
any such other agreement, document or instrument by facsimile as aforesaid
covenants to promptly deliver to each of the remaining Parties an originally
executed copy of thereof by ordinary mail or by courier.

 

IN WITNESS WHEREOF the Parties have duly executed this Agreement as of the
Effective Date.

 

ENBRIDGE INC.

By:  

 

/s/    Al Monaco

--------------------------------------------------------------------------------

   

Name:

 

Al Monaco

   

Title:

 

Vice President, Planning and Development

By:

 

/s/    Darby J. Wade

--------------------------------------------------------------------------------

   

Name:  

Title:

 

Darby J. Wade

Vice President and General Counsel

 

QUANTUM FUEL SYSTEMS TECHNOLOGIES

WORLDWIDE, INC.

By:

 

/s/    Alan Niedzwiecki

--------------------------------------------------------------------------------

   

Name:

 

Alan Niedzwiecki

   

Title:

 

President and Chief Executive Officer

By:

 

W. Brian Olson

--------------------------------------------------------------------------------

   

Name:

 

W. Brian Olson

   

Title:

 

Chief Financial Officer